Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 
Claim Objections
Claim 32 is  objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 17 and 26.  See MPEP § 608.01(n).  Accordingly, the claim 32 is not been further treated on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claim (s) 17-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (JP 2001197697 A English Translation; published on July 19th 2001 hereinafter Iwata) in view of Pollok (US 4309636).

Regarding claim 17, Iwata discloses a cap (10; Fig.2) for providing an insulation cap (10) on the stator head (6; Fig.2) of an electric machine, the cap comprising: at least two cap-parts (top 8a and bottom 8a; Fig.2) arranged to attach to the stator head (6;Fig.2) by being closed around the stator head ( see Fig.2). the cap defining, when closed, a cavity for encasing the stator head ( a cavity is formed by 8a and 8ato enclose 6); openings (11;Fig.1) for fitting around at least one bar (2 or 3;Fig.1)of the stator head, a filler material in the cavity ( see 7 in Fig.2); the cap adapted to remain on the stator head and together with the filler material become an insulation cap for the stator head ( 10 and 7 hold together 6) ; and the cap-parts comprising clipping arrangements (see 9;Fig.7)  for clipping to one another when the cap is closed ( 8a and 8a are connected together by 9;Fig.7).

Iwata is silent with respect to a hole for providing a filler material into the cavity.
Pollok discloses a hole (7; Fig.1 and Fig.3) for providing a filler material into the cavity (resin is filled within cavity of cap 5).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the hole of Pollok to modify the cap of Iwata in order to assist in filling a resin within an insulating cap to prevent air gaps to be formed within the insulating cap.
	Regarding claim 18, Iwata discloses wherein the cap consists of two cap-parts (see two 8a).  
Regarding claim 19, Iwata discloses wherein the two cap-parts are formed as shells (8a forms shells).  
Regarding claim 20, Iwata discloses wherein the clipping arrangements comprises inter-engaging hooks arranged to snap-fit together when the cap is closed ( 9 are formed of hooks that snap into each other).
Regarding claim 21, Iwata discloses, wherein the inter-engaging hooks are provided along a periphery of the cap-parts (9 are formed in inner and outer periphery of 8a).  
Regarding claim 22, Iwata discloses wherein the openings for fitting around the at least one bar are defined by a periphery of the cap-parts (openings are formed within 8a to accommodate 11 and receive 2 and 3).
Regarding claim 23, Iwata discloses a stator of an electric machine, comprising: a cap (10) on a head of the stator, the cap comprising: at least two cap-parts (two 8a)  closed around the stator head (6); the cap defining a cavity (see cavity within two 8a) that encases the stator head (6), openings through which at least one bar (2,3) of the stator head (6) extends   ; the cavity filled with a cured filler material ( insulating filling material is within 8a), wherein the cap together with the filler material forms an insulation cap for the stator head ( see Fig.2).
Iwata is silent with respect to a hole for providing a filler material into the cavity.
Pollok discloses a hole (7; Fig.1 and Fig.3) for providing a filler material into the cavity (resin is filled within cavity of cap 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the hole of Pollok to modify the cap of Iwata in order to assist in filling a resin within an insulating cap to prevent air gaps to be formed within the insulating cap.
Regarding claim 24, Iwata discloses wherein the cap provides a primary insulation for the stator head as compared to the cured filler material (8a is made of an insulating material that insulates 6).  
Regarding claim 25, Iwata discloses wherein the cured filler material in the cap secures the cap to the stator head (insulating material within 8a helps secure 6).  
Regarding claim 26, Iwata discloses a method for providing an insulation cap on a stator head (6) of an electric machine with a cap (10), the method comprising: attaching the cap to the stator head by closing cap-parts (two 8a) around the stator head to encase the stator head in a cavity with at least one bar (2 or 3) of the stator head protruding out through an opening in the cap (opening with 8a that accommodate 11); wherein the cap-parts comprise clipping arrangements (9) and the method comprises clipping the clipping arrangements to one another (9 from first 8a connects to 9 of second 8a), introducing a filler material ( insulating filling material is within 8a); and curing the filler material such that the cap becomes, together with the filler material, the insulation cap on the stator head of the electric machine ( insulating material is cured within 8a to surround 6).  
Iwata is silent with respect to an opening for introducing a filler material into the cavity.
Pollok discloses an opening (7; Fig.1 and Fig.3) for introducing a filler material into the cavity (resin is filled within cavity of cap 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the hole of Pollok to modify the cap of Iwata in order to assist in filling a resin within an insulating cap to prevent air gaps to be formed within the insulating cap.
Regarding claim 27, Iwata discloses wherein the clipping arrangements comprises inter-engaging hooks and snap-fitting the cap-parts ( 9 are formed of hooks that snap into each other).
Regarding claim 28, Iwata discloses, wherein the cap has only two of the cap- parts closed around the stator head (two 8a formed 6)
 
Regarding claim 29, Iwata fails to disclose providing the opening for the filler material in a surface of the cap opposite the opening for the bar.  
Pollok discloses providing the opening (opening 7 for filling the insulation) for the filler material in a surface of the cap opposite the opening for the bar (bottom opening of 5 opposite to surface 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the hole of Pollok to modify the cap of Iwata in order to assist in filling a resin within an insulating cap to prevent air gaps to be formed within the insulating cap.

Regarding claim 31, Iwata fails to disclose wherein the filler material fills the cavity primarily with the aid of gravity.  
Pollok discloses wherein the filler material fills the cavity primarily with the aid of gravity (insulating material is filed downward through hole 7; Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the hole of Pollok to modify the cap of Iwata in order to assist in filling a resin within an insulating cap to prevent air gaps to be formed within the insulating cap.
 
 Claim (s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (JP 2001197697 A English Translation; published on July 19th 2001 hereinafter Iwata) in view of Pollok (US 4309636), as applied to claim 26 above, and further in view of Barnett (GB 2487428).
Regarding claim 30, Iwata fails to disclose wherein the cap is attached to the stator head by hand, and the filler material is poured by hand into the opening in the cavity.  
	Barnett discloses attaching a cap to an electrical connection by hand (121 and 122 are connected to 111-134 by hand; see Fig.1a and Fig.1b), and the filler material is poured by hand into the opening in the cavity (insulating material is filled in a hole of the cap 121 and 122; Fig.1b).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Barnett to modify the method of forming the cap and stator head of Iwata in order to provide a user installation method that allows the user to inspect for defects in the conductor connection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/PETE T LEE/Primary Examiner, Art Unit 2848